El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el Fiscal. Se inició el caso en la Corte de Distrito de Ponce mediante acusación que fue' presentada contra Alejo Rivera por infracción del artículo 82 del Código Penal, en la que se alegaba en sustancia, que el día 15 de febrero de 1912, y en Yillalba, de Juana Díaz, dentro del distrito judicial de Ponce, Puerto Rico, el referido acusado Alejo Rivera voluntaria e ilegalmente dió un billete de $2 al Policía Insular Librado Santiago, que prestaba servicios en dicho barrio y que es un funcionario ejecutivo, con el.propósito dicho acusado de influir en su ánimo, para que no lo denunciase ante la Corte Municipal ele Juana Díaz, como autor de un delito de crueldad con los animales, cuyo delito había cometido dentro de ese distrito municipal en 11' de febrero de 1912.
Durante el juicio, que tuvo lugar el día 23 ele agosto de 1912, varios testigos, incluyendo a Librado Santiago, decla-raron que el acusado hizo la oferta de los $2 según se ha alegado en la acusación. El acusado admitió tanto oralmente *62como por escrito el hecho de haber dado al policía los $2 alegando, sin embargo, que los dos pesos los había entregado' para el pago de cualquier multa que pudiera imponérsele con motivo del supuesto delito de crueldad con los animales y que el referido acusado deseaba regresar al campo para atender a sus asuntos y por tanto no quería perder un día de trabajo, habiendo, además, otros testigos hecho manifesta-ciones en tal sentido. El juicio se celebró ante un jurado y terminada la prueba, la corte, estimando que la misma era insuficiente en su totalidad para fundar en ella un veredicto condenatorio, ordenó perentoriamente al jurado que trajera un veredicto de absolución. La corte ciertamente dió crédito a las manifestaciones del acusado y no creyó las del policía y sus testigos. Sin embargo, existía en este caso una gran contradicción en la prueba y era necesariamente de la incum-bencia del jurado el resolver tal contradicción. Beciente-mente hemos tenido oportunidad de considerar una cuestión semejante en el caso de El Pueblo v. Delgado, 18 D. P. R., 951, en cuyo caso se ha examinado la jurisprudencia. Según diji-mos en ese caso, para que una corte esté justificada en ordenar an veredicto, la prueba, según el artículo 257 del Código de En-juiciamiento Criminal, debe ser insuficiente. En este caso se presentó prueba tanto a favor como en contra del acusado fundada en la credibilidad .de los testigos y la corte debió haber dejado el caso a la consideración del jurado.
Por las razones expuestas, según aparecen más clara-mente expresadas en el caso de El Pueblo v. Delgado, citado anteriormente, debe revocarse la sentencia apelada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.